Joel Bondurant

From:                             John Coble <jhcoble@bellsouth.net>
Sent:                             Monday, October 26, 2020 12:12 PM
To:                               Joel Bondurant
Subject:                          Re: LNC Poet X Curriculum Decision




Mr. XXX,

Please know It is important that our stakeholders share their concerns and opinions with us, even if they differ from our
own views. You and your family are a member of our community and your voice is important to us.

We empathize that you have concerns about content in the literary selection. We want to share our view.

At LNC, we seek and value diverse thought and a range of opinions and perspectives to expand our awareness, stretch
our thinking and ultimately help us grow as a school. Our focus is to best serve our students and prepare them for life
after graduation. This view is also why we seek experiences for our students to help develop their awareness of the
experience and lives of others who perhaps hail from a different part of the globe, possess different backgrounds or skin
tones or hold ideologies unfamiliar to them. It is through that same lens that we welcome your questions relating to our
process for selecting curriculum materials, including literature, prose and other non-fiction works.

Our teachers are professionals and experts in their fields. We trust their judgment, knowing they understand and
consider their students’ stage of development and level of maturity. When studying a selection with their students, our
teachers situate the text within social and historical context to allow our students a window into another’s perspective
which in turn allows them to better understand their own identity in relation to the world. For all selections, our
teachers guide the students with intelligent academic discussion and supplemental materials. They explore the text
together, including the author’s purpose and the characters’ feelings, actions, situations and circumstances.

We take any concern from an LNC stakeholder seriously. If a constituent expresses a concern or is not comfortable with
the subject matter of our curriculum materials, such as a literary choice selected for class, we accommodate those
requests and offer an alternative selection. No selection is mandatory.

Poet X is written by Elizabeth Acevedo, and is an example of contemporary poetry. It is read and studied in the fall by
some of our 9th grade English I students. Poet X is a highly-acclaimed literary work and has won many awards, including
the National Book Award for Young People’s Literature in 2018, the Printz Award in 2019 and the Carnegie Medal in
2019. It appears on many recommended book lists for young adults including WCNC’s top ten “Books to Read” list.

Poet X is a coming of age story about a 15-year-old protagonist named Xiomara Bautista. Xiomara is a young Dominican-
American woman growing up in present day Harlem, NY. Over the course of the novel, Xiomara struggles with her faith,
relationships, and finding her place in the world. But when Xiomara discovers slam poetry, she finds a source of comfort
and agency that she had not yet experienced before. Poetry affords Xiomara the opportunity to express herself and
make her voice heard. More information about the book can be found at Commonsense Media.


                                                            1
                 Case 3:20-cv-00596-GCM Document 1-1 Filed 10/27/20 Page 1 of 3
Case 3:20-cv-00596-GCM Document 1-1 Filed 10/27/20 Page 2 of 3
                              3
Case 3:20-cv-00596-GCM Document 1-1 Filed 10/27/20 Page 3 of 3
